STATE OF WEST VIRGINIA

                               SUPREME COURT OF APPEALS


                                                                                         FILED
In Re: N.P., R.P., & K.H.                                                             January 14, 2013

                                                                                   RORY L. PERRY II, CLERK

                                                                                 SUPREME COURT OF APPEALS

No. 12-1016 (Taylor County 11-JA-30, 31 & 32)                                        OF WEST VIRGINIA




                                  MEMORANDUM DECISION

        Petitioner Mother’s appeal, by counsel Megan M. Allender, arises from the Circuit Court
of Taylor County, wherein her parental rights to the children, N.P., R.P., and K.H., were
terminated by order entered on August 6, 2012. The West Virginia Department of Health and
Human Resources (“DHHR”), by counsel Lee A. Niezgoda, has filed its response. The guardian
ad litem, Mary S. Nelson, has filed a response on behalf of the children as well as a supplemental
appendix.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Revised Rules of Appellate
Procedure.

        On October 25, 2011, the Taylor County Board of Education filed an abuse and neglect
petition alleging that petitioner was abusing and/or neglecting N.P. by virtue of chronic truancy,
persistent untreated head lice infestations, and petitioner’s drug use. The DHHR was eventually
made a party to the action, and at that time petitioner’s other two children were included in an
amended petition. Petitioner admitted to the allegations in the petition at adjudication. Ultimately,
the circuit court terminated petitioner’s parental rights following a dispositional hearing on May
9, 2012.

        On appeal, petitioner alleges that the circuit court erred in terminating her parental rights
because it failed to employ the least restrictive alternative at disposition. According to petitioner,
she expressed a desire to participate in services and requested placement of the children with their
maternal grandparents. Petitioner argues that permanency would not have been delayed by
offering her services while the case progressed due to the home study on the children’s maternal
grandparents and the ongoing proceedings for Respondent Father.

       Respondents DHHR and the guardian ad litem both support the circuit court’s decision
and argue that terminating petitioner’s parental rights was in the children’s best interests.
Respondents cite petitioner’s regression during the proceedings as evidence in support of
termination. Specifically, they note that during the course of the case, petitioner continued to
abuse drugs and alcohol, failed to comply with drug screens, abandoned visitation with the

                                                      1
­
children, continued to participate in domestic violence, failed to fully participate in hearings and
other meetings, and even became homeless. Further, respondents note that petitioner was charged
with criminal offenses for domestic violence, public intoxication, and manufacturing
methamphetamine during the pendency of this action.

       The Court has previously established the following standard of review:

       “Although conclusions of law reached by a circuit court are subject to de novo
       review, when an action, such as an abuse and neglect case, is tried upon the facts
       without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have
       decided the case differently, and it must affirm a finding if the circuit court’s
       account of the evidence is plausible in light of the record viewed in its entirety.”
       Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

        Upon our review, the Court finds no error in the circuit court’s termination of petitioner’s
parental rights. The Court finds that the circuit court was presented with sufficient evidence upon
which to base its findings that there was no reasonable likelihood that the conditions of abuse and
neglect could be substantially corrected in the near future and that termination was necessary for
the children’s welfare. Pursuant to West Virginia Code § 49-6-5(a)(6), circuit courts are directed
to terminate parental rights upon these findings.

       For the foregoing reasons, we find no error in the decision of the circuit court, and the
termination of petitioner’s parental rights is hereby affirmed.


                                                                                          Affirmed.


ISSUED: January 14, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II
                                                     2
­